     Case 2:19-cv-02888-AB-AGR Document 32 Filed 09/15/20 Page 1 of 2 Page ID #:385



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11    ANTHONY M. BLUE,                        )      No. CV 19-2888-AB (AGR)
                                              )
12                         Petitioner,        )
                                              )      ORDER ACCEPTING FINDINGS AND
13        v.                                  )      RECOMMENDATION OF UNITED
                                              )      STATES MAGISTRATE JUDGE
14    WARREN L. MONTGOMERY,                   )
                                              )
15                         Respondent.        )
                                              )
16
17             Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
18    including the magistrate judge’s Report and Recommendation. No objections to the
19    Report have been filed. The Court accepts the findings and recommendation of the
20    Magistrate Judge.
21             The court notes that the California Court of Appeal issued a decision on April
22    6, 2020 that affirmed the trial court’s order declining to strike the 10-year firearm
23    enhancement under Cal. Penal Code § 12022.53(b) and remanded the matter to the
24    trial court to exercise its discretion as to whether to strike the 5-year enhancement
25    under Cal. Penal Code § 667(a)(1). People v. Blue, 2020 Cal. App. Unpub. LEXIS
26    2186 (April 6, 2020). According to the online docket, a hearing in the Los Angeles
27    County Superior Court is scheduled for September 11, 2020 in Case No. MA066161.
28
Case 2:19-cv-02888-AB-AGR Document 32 Filed 09/15/20 Page 2 of 2 Page ID #:386
